United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 22-2744
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

        Lino Suastegui-Leon, also known as Santiago Rosario Maldonado

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                         Submitted: November 16, 2022
                           Filed: December 1, 2022
                                [Unpublished]
                                ____________

Before LOKEN, MELLOY, and STRAS, Circuit Judges.
                           ____________


PER CURIAM.

       Defendant Lino Suastegui-Leon pleaded guilty to unlawful use and possession
of an identification document and misuse of a Social Security number. His counsel
requested a sentence of time-served. The district court1 imposed a sentence of time
served plus supervised release.

       Counsel moved to withdraw and filed a brief under Anders v. California, 386
U.S. 738 (1967), challenging the substantive reasonableness of the term of
incarceration. Because Suastegui-Leon appeals only the term of incarceration that his
counsel requested and the district court imposed, there are no grounds for relief. See
United States v. Campbell, 764 F.3d 874, 879 (8th Cir. 2014) (“Whether couched as
invited error or more generally as a waiver, the result is the same—this court will not
conduct plain-error review.”).

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
having found no non-frivolous issues for appeal, we affirm the judgment of the
district court.2

STRAS, Circuit Judge, concurring in part and dissenting in part.

      To the extent Suastegui-Leon challenges the length of a now-expired term of
imprisonment, we cannot grant him any relief. See United States v. Juvenile Male,
564 U.S. 932, 936–37 (2011) (per curiam); Owen v. United States, 930 F.3d 989,
990–91 (8th Cir. 2019). The issue is moot, in other words, which means we cannot
decide it. See Owen, 930 F.3d at 990–91.
                      ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
      2
          We grant counsel’s pending motion to withdraw.